Irma Lopez, as Wrongful
                                                                 Death Beneficiary of Antonio
                                                                       Gonzales, Jr., /s



                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 18, 2014

                                     No. 04-14-00580-CV

 CHRISTUS SANTA ROSA HEALTHCARE CORPORATION d/b/a Christus Santa Rosa
                    Hospital- City Centre ("Christus"),
                                Appellant

                                              v.

       Irma LOPEZ, as Wrongful Death Beneficiary of Antonio Gonzales, Jr., Deceased,
                                       Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07558
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                       ORDER
       Appellant has filed a motion to stay discovery during the pendency of this interlocutory
appeal. In the certificate of conference, Appellant states that Appellee is unopposed to the
requested stay.

        We therefore grant the motion and order that all discovery, except that permitted under
sections 74.351(s) and (u) of the Texas Civil Practice and Remedies Code, is stayed pending
final disposition of the appeal by this court.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court